Appeal from an award of disability compensation under the Workmen’s Compensation Law. The State Industrial Board has found that on March 3, 1936, the claimant was injured while employed as a painter. It also found that at the time he sustained the accident he was an employee and not an independent contractor. The sole question urged on this appeal is that “ for the purposes of this job ” claimant was an independent contractor and not an employee. The proof shows control of the claimant and a fellow-employee on the same job by the representative of the employer which, coupled with the other evidence in the case, is sufficient to sustain the finding of employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.